FILED
                            NOT FOR PUBLICATION                               SEP 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIAM J. WHITSITT,                             No. 14-16258

               Plaintiff-Appellant,              D.C. No. 2:14-cv-00416-TLN-
                                                 CKD
 v.
                                                 MEMORANDUM*
AMAZON.COM, INC.; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                          Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      William J. Whitsitt appeals pro se from the district court’s judgment

dismissing his employment action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1193, 1194 (9th Cir. 1998) (order). We may affirm on any ground supported by

the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm

in part, reverse in part, and remand.

      The district court properly dismissed all of Whitsitt’s claims other than his

claims arising from a failure to hire because Whitsitt failed to allege plausible

claims. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face” (citation and internal quotation marks

omitted)); Sheppard v. David Evans & Assoc., 694 F.3d 1045, 1049 (9th Cir. 2012)

(age discrimination under the Age Discrimination in Employment Act (“ADEA”)

based on termination); Poland v. Chertoff, 494 F.3d 1174, 1179-80 (9th Cir. 2007)

(retaliation under the ADEA); Hughes v. Pair, 209 P.3d 963, 976 (Cal. 2009)

(intentional infliction of emotional distress); Sheehan v. S.F. 49ers, Ltd., 201 P.3d
472, 477 (Cal. 2009) (violation of California constitutional right of privacy);

Stevenson v. Superior Court, 941 P.2d 1157, 1158 (Cal. 1997) (wrongful discharge

in violation of public policy); Porten v. Univ. of S.F., 134 Cal. Rptr. 839, 841 (Ct.

App. 1976) (common-law invasion of privacy torts).

      However, Whitsitt also alleged that he was not hired by Amazon.com, and

he was qualified for the positions for which he applied, but younger, less qualified


                                            2                                     14-16258
individuals were hired. Thus, we conclude that Whitsitt stated a claim for age

discrimination based on failure to hire. See Cotton v. City of Alameda, 812 F.2d
1245, 1248 (9th Cir. 1987) (prima facie case of age discrimination under the

ADEA based on a failure or refusal to hire).

       Contrary to Whitsitt’s contention that he was labeled a vexatious litigant, the

record does not indicate that a vexatious litigant order has been entered against

him.

       We reject as without merit Whitsitt’s contentions that the district court was

biased and prejudiced against him, and that Magistrate Judge Carolyn Delaney

should step down from his case.

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       All pending requests are denied.

       AFFIRMED in part, REVERSED in part, and REMANDED.




                                           3                                   14-16258